       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 1 of 55



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


NICOLE ONCALE                                                         CIVIL ACTION

VERSUS                                                                   No. 19-14760

CASA OF TERREBONNE PARISH,                                                SECTION I
INC. ET AL.


                                ORDER & REASONS

         Before the Court is defendants CASA of Terrebonne, Inc. (“CASA”), Donna

Brunet (“Brunet”), and Carl McNabb’s (“McNabb”) (collectively, the “defendants”)

motion 1 to dismiss plaintiff Nicole Oncale’s (“Oncale”) complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. For the following reasons, the motion

is granted in part and denied in part.

                                           I.

         This case arises from Oncale’s claims against the defendants for disability

discrimination, failure to accommodate a disability, and retaliation in violation of the

Rehabilitation Act (“RA”); interference with and denial of leave in violation of the

Family Medical Leave Act (“FMLA”), and retaliation for requesting and taking such

leave; retaliation for exercising rights pursuant to the Employment Retirement

Income Security Act (“ERISA”); intentional interference with a contract in violation

of Louisiana law; engaging in unfair or deceptive acts or practices in violation of the




1   R. Doc. No. 7.
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 2 of 55



Louisiana Unfair Trade Practices Act (“LUTPA”); and intentional infliction of

emotional distress. 2

       Accepting all of the factual assertions in Oncale’s complaint as true, they are

as follows: Oncale began working for CASA as a community relations coordinator in

2013. 3 CASA receives federal financial assistance, which it uses, in part, to employ

staff. 4 In June 2018, Oncale was diagnosed with Stage 3B inflammatory breast

cancer. 5 Oncale informed her supervisor, Brunet, of her diagnosis, and Brunet

assured her that her job was not in jeopardy and that CASA would provide her with

the necessary time to recover. 6

       With CASA’s approval, Oncale began taking paid time off for chemotherapy

treatment on July 5, 2018. 7 As of July 16, 2018, Oncale had accrued eighty hours of

vacation and forty hours of sick time for the year. 8 During her six months of

chemotherapy treatment, she took off about a week and a half each month from

work. 9 Although, to earn “flex time” Oncale worked many thirteen-hour days to

compensate for the time she took off during treatment, Brunet informed Oncale in

August 2018 that she would soon exhaust all of her paid time off. 10




2 See R. Doc. No. 1.
3 R. Doc. No. 1, at 3 ¶ 9.
4 Id. at 3 ¶ 8.
5 Id. at 3 ¶¶ 12–13.
6 Id. at 4 ¶ 14.
7 Id. at 4 ¶ 15.
8 Id. at 4 ¶ 16.
9 Id. at 4 ¶ 17.
10 Id. at 4 ¶¶ 18–19.


                                          2
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 3 of 55



      Brunet permitted Oncale to take unpaid time off during the summer and fall

of 2018, consistent with CASA policy, which refers to the FMLA and states that

employees are eligible for up to three months of personal leave, including leave for

medical reasons. 11 In October 2018, Brunet gave Oncale an “outstanding”

performance review, but reprimanded her for being tardy to work. 12 However,

Oncale’s tardiness was due to her chemotherapy treatments, for which CASA had

already approved time off. 13

      On November 14, 2018, 14 Oncale informed Brunet, via email, that her

mastectomy surgery was scheduled for December 4, 2018. 15 Oncale advised Brunet

that she anticipated being away from work for four to six weeks following the surgery,

but that she would also require some time off prior to the surgery for preoperative

appointments. 16 Brunet inquired as to whether this would be the only surgery that

Oncale would be having, and Oncale responded that radiation would follow this first

surgery for thirty minutes a day for a period of six weeks, followed by a second surgery

that would be scheduled three to six months after radiation was completed. 17




11 Id. at 4 ¶¶ 20–21.
12 Id. at 4–5 ¶ 22.
13 Id.
14 The complaint states that Oncale informed Brunet of her surgery on November 14,

2019. Id. at 5 ¶ 23. The Court assumes this is a typographical error, and that Oncale
informed Brunet on November 14, 2018, because her surgery took place in December
2018. Id. Similar typographical errors are found throughout the complaint but do not
affect the substance of the parties’ arguments. See id. at 5–8 ¶¶ 27, 32–33, 36–37, 40.
15 Id. at 5 ¶ 23.
16 Id.
17 Id. at 5 ¶ 24.


                                           3
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 4 of 55



       The following week, Brunet stopped speaking to Oncale. 18 On November 21,

2018, Oncale asked Brunet whether she and CASA’s board president, McNabb, were

planning to fire her. 19 Brunet and McNabb confirmed that they were considering

terminating Oncale due to her need to take leave. 20 Brunet subsequently informed

Oncale that leave for her first surgery was covered by the FMLA, but that this leave

would expire while she recovered from the surgery. 21

       On November 27, 2018, 22 Oncale emailed the board of CASA, including

McNabb, and requested a meeting to discuss CASA’s intention to terminate her

employment. 23 Oncale stated in the email that, “I have to have the surgery or I will

die” and that she would require four to six weeks of leave after the surgery for

recovery. 24 Oncale also inquired as to whether she would be able to keep her job, and

she stated that she needed to know for purposes of insurance and income. 25 Oncale

never received a response to her email. 26 That same day, Oncale informed Brunet

that she could potentially return to work just four weeks after her surgery, instead of

six, but Brunet did not respond. 27




18 Id. at 5 ¶ 25.
19 Id.
20 Id.
21 Id. at 5 ¶ 26.
22 Id. at 5–6 ¶ 27.
23 Id.
24 Id.
25 Id.
26 Id.
27 Id. at 6 ¶ 28.


                                          4
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 5 of 55



      Brunet and McNabb met with Oncale on November 28, 2018, two days before

Oncale took leave for her surgery. 28 Brunet said that she spoke with the Honorable

Ernestine Grey, president of National CASA, who informed her that Oncale was

protected by the FMLA, and that Brunet needed to terminate Oncale because she was

a “liability.” 29 Brunet informed Oncale that she was qualified to take twelve weeks of

leave pursuant to the FMLA, but that by December 27, 2018, such leave would

expire. 30 Brunet explained to Oncale that CASA was going to terminate her

employment because her anticipated return date, four weeks post-surgery on January

4, 2019, was a few days after the expiration of her FMLA leave. 31 Brunet and McNabb

told Oncale that they would mail her a letter stating that she was terminated as of

November 28, 2018. 32

      Brunet and McNabb stated that Oncale was also being terminated because of

her inability to return as a full-time employee after surgery. 33 Oncale responded that

she could, in fact, work full time after surgery, but Brunet stated that she did not

believe Oncale, as Oncale had to undergo radiation post-surgery. 34 Oncale explained

that her doctor advised her that radiation was less harsh than chemotherapy, and

she reminded Brunet that she had already worked through chemotherapy. 35 Oncale




28 Id. at 6 ¶ 29.
29 Id. at 6 ¶ 30.
30 Id. at 6 ¶ 31.
31 Id. at 6 ¶ 32.
32 Id. at 6 ¶ 32.
33 Id. at 6 ¶ 33.
34 Id. at 6–7 ¶¶ 33–34.
35 Id. at 6–7 ¶ 34.


                                          5
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 6 of 55



made clear that she planned to work while receiving radiation and that she only

needed leave for her upcoming surgery. 36 Oncale further clarified that she would not

need time off for daily radiation, as she could receive treatment after work each day. 37

Brunet again disagreed, stating that she had witnessed a friend experience radiation

and had “googled” it. 38

       McNabb then requested to speak with Oncale’s oncologist regarding how the

radiation would affect her ability to work, to which Oncale agreed. 39 Oncale asked

Brunet and McNabb to allow her to remain employed until at least December 27,

2018, the day her FMLA leave expired. 40 Brunet and McNabb agreed, and they

confirmed that Oncale would be fired if she did not return to work by December 27,

2018. 41 McNabb told Oncale to “go ahead” and sue them if she wished, as “no one has

ever won before.” 42 During this meeting, Brunet and McNabb also expressed that

Oncale had always performed exceptionally. 43

       During the next few days following the November 28, 2018 meeting, McNabb

spoke with Oncale’s oncologist who confirmed that Oncale would be able to work

while receiving radiation. 44




36 Id.
37 Id.
38 Id.
39 Id. at 7 ¶ 35.
40 Id. at 7 ¶ 37.
41 Id. at 7 ¶ 36.
42 Id.
43 Id. at 7 ¶ 37.
44 Id. at 7 ¶ 39.


                                           6
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 7 of 55



       On December 4, 2018, Oncale underwent the mastectomy surgery as

scheduled. 45 On December 21, 2018, Brunet emailed Oncale to see how she was

doing. 46 Oncale responded that she was not experiencing any health issues, but that

she would still require radiation for thirty minutes per day. 47 Oncale also requested

certain accommodations, including time off for physical therapy (once per week for

thirty minutes for six weeks) and immunotherapy (one day off per month). 48 Oncale

stated that she assumed that Brunet or CASA’s board would have to make the

decision as to whether to continue to work with her treatment schedule. 49 Brunet

never responded to Oncale’s email. 50

       On December 26, 2018, Oncale followed up with Brunet via email, inquiring as

to whether Brunet was waiting to see if Oncale would return to work the following

day or waiting for the board’s reply as to Oncale’s ongoing treatment schedule. 51

Brunet called Oncale later that day and informed her that she was terminated. 52

Brunet stated that Oncale could maintain her insurance coverage at her own expense

of over $400 per month. 53 Oncale expressed her belief that the decision was unfair,




45 Id. at 8 ¶ 40.
46 Id. at 8 ¶ 41.
47 Id. at 8 ¶ 43.
48 Id.
49 Id.
50 Id. at 8 ¶ 44.
51 Id. at 8 ¶ 45.
52 Id. at 9 ¶ 46.
53 Id. at 9 ¶ 47.


                                          7
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 8 of 55



considering that she was not given the chance to return to work by December 27, 2018

as previously discussed. 54

       Oncale alleges that she could have returned to work earlier, with different

accommodations, had she known that she was going to be terminated. 55 For example,

Oncale could have arranged to work from home or for an AmericaCorps 56 VISTA

member to temporarily cover some of her job duties while she was absent. 57 According

to Oncale, she was terminated before she had the opportunity to discuss these

potential accommodations with CASA. 58

       CASA replaced Oncale with Christine Aucoin, who was not disabled and had

not taken leave pursuant to the FMLA. 59 Soon thereafter, CASA also hired Anna

Merlos, who is also not disabled, for the position of office manager. 60 CASA never

offered Oncale reinstatement to her previous position or the position of office

manager, despite her being qualified to perform the job duties associated with both

of these roles. 61

       Unlike Oncale, CASA permitted other employees not experiencing medical

issues to take up to six months of unpaid leave without being terminated. 62 For




54 Id. at 9 ¶ 46.
55 Id. at 9 ¶ 48.
56 It is unclear to the Court whether this is a typographical error and Oncale intended

to instead reference “AmeriCorps.”
57 Id. at 9 ¶¶ 49–50.
58 Id. at 9 ¶ 49.
59 Id. at 9 ¶ 52.
60 Id. at 9 ¶ 53.
61 Id. at 9 ¶ 54.
62 Id. at 10 ¶ 55.


                                          8
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 9 of 55



example, in late 2016, Jerri Thompson, then the office manager, took three months

of leave after the passing of an immediate family member. 63 In early 2017, she again

took three months of leave, and CASA permitted her to return following this time

off. 64 In 2017, CASA provided Sulma Reyes, the advocate supervisor, with six months

of leave following the birth of her children. 65

       After losing her job in December 2018, Oncale began to suffer increased anxiety

and experienced depression for the first time. 66 As a result, she is under the care of a

psychiatrist and primary care physician, and she is prescribed medication for

depression and anxiety. 67 Oncale has also experienced a loss of income because she

has been unable to find new employment. 68 Oncale will also likely have to seek health

insurance coverage through Medicaid, which “will limit her treatment options and[,]

likely, decrease the quality of care she will receive as she continues to recover from

her cancer treatment.” 69

       Oncale initiated suit on December 24, 2019. 70 The defendants filed the instant

motion 71 on April 21, 2020, which Oncale opposes. 72




63 Id. at 10 ¶ 56.
64 Id.
65 Id. at 10 ¶ 57.
66 Id. at 10 ¶ 58.
67 Id.
68 Id. at 10 ¶ 59.
69 Id. at 10 ¶ 60.
70 See R. Doc. No. 1.
71 R. Doc. No. 7.
72 R. Doc. No. 9.


                                             9
    Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 10 of 55



                                            II.

       Pursuant to Rule 12(b)(6), a district court may dismiss a complaint or part of

a complaint when a plaintiff fails to set forth well-pleaded factual allegations that

“raise a right to relief above the speculative level.” See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007). The

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 547).

       A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit the

court to infer more than the mere possibility of misconduct,” then “the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679

(quoting Fed. R. Civ. P. 8(a)(2)) (alteration in original).

       In assessing the complaint, a court must accept all well-pleaded facts as true

and liberally construe all factual allegations in the light most favorable to the

plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). Furthermore, “the

Court must typically limit itself to the contents of the pleadings, including

attachments thereto.” Admins. of the Tulane Educ. Fund v. Biomeasure, Inc., 08-

5096, 2011 WL 4352299, at *3 (E.D. La. Sept. 6, 2011) (Vance, J.) (citing Collins v.

Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000)). “Dismissal is

appropriate when the complaint ‘on its face show[s] a bar to relief.’” Cutrer v.



                                            10
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 11 of 55



McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (quoting Clark v. Amoco Prod. Co.,

794 F.2d 967, 970 (5th Cir. 1986)).

       Oncale asserts seven claims for relief, each of which the defendants argue

should be dismissed. 73 The Court will address each count in turn.

                                      III.   Count One

       Count one alleges that CASA intentionally discriminated against Oncale based

on her disability in violation of section 504 of the RA, 29 U.S.C. §§ 701 et seq. 74 Count

one also alleges that CASA failed to reasonably accommodate Oncale in violation of

the RA. 75

       CASA argues that, with respect to count one’s discrimination claim, Oncale

fails to state how she was disabled as defined by the RA and how she was otherwise

qualified for her position at the time of her termination. 76 These two issues are also

fundamental to count one’s failure to accommodate claim and to count two, retaliation

in violation of the RA. With respect to the failure to accommodate claim, CASA argues

that Oncale failed to request a reasonable accommodation and, in any event, no

reasonable accommodation existed. 77

                    A. Rehabilitation Act Discrimination Claim

       The RA provides that “[n]o otherwise qualified individual with a disability in

the United States, as defined in [§ 705(20)], shall, solely by reason of her or his



73 See R. Doc. Nos. 1 & 7.
74 R. Doc. No. 1, at 11–12 ¶¶ 61–74.
75 Id.
76 R. Doc. No. 7-1, at 4–6
77 Id. at 7–10.


                                             11
    Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 12 of 55



disability, be excluded from the participation in, be denied the benefits of, or be

subjected to discrimination under any program or activity receiving Federal financial

assistance[.]” 29 U.S.C. § 794(a). Compensatory damages, injunctive and equitable

relief, and reasonable attorneys’ fees and costs are available for a claim of intentional

discrimination pursuant to 29 U.S.C. § 794. See 29 U.S.C. § 794a; Miraglia v. Bd. of

Supervisors of Louisiana State Museum, 901 F.3d 565, 574 (5th Cir. 2018).

        The RA adopts the standards used in determining claims under the Americans

with Disabilities Act (“ADA”). Amsel v. Texas Water Dev. Bd., 464 F. App’x 395, 399

(5th Cir. 2012). “The language in the ADA generally tracks the language set forth in

the RA, and jurisprudence interpreting either section is applicable to both.” Kemp v.

Holder, 610 F.3d 231, 234 (5th Cir. 2010) (internal quotation marks and citation

omitted); see also Miraglia, 901 F.3d at 573–74 (“The remedial scheme of the two

statutes are generally interpreted interchangeably[.]”).

        To establish a prima facie case of discrimination under the RA, “a plaintiff

must show that (1) she has a disability; (2) she was otherwise qualified for her job;

(3) she worked for a program or activity receiving Federal financial assistance; and

(4) that she was discriminated against by reason of her . . . disability.” Sapp v.

Donohoe, 539 F. App’x 590, 595 (5th Cir. 2013) (internal quotation marks and

citations omitted). CASA challenges the first two elements of Oncale’s prima facie

case.




                                           12
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 13 of 55



                       i.      Whether Oncale Has a Disability

      Section 705(20) of the RA provides that the term “individual with a disability”

is to be given the same meaning as defined in the ADA, 42 U.S.C. § 12102. The term

“disability” means, with respect to an individual, “a physical or mental impairment

that substantially limits one or more major life activities of such individual,” “a record

of such an impairment,” or “being regarded as having such an impairment.” 42 U.S.C.

§ 12102(1). Oncale argues that her cancer constitutes a disability under all three

prongs. 78 The Court agrees.

      The definition of “disability” must be construed broadly. Id. § 12102(4). The

term “substantially limits” must also be “interpreted consistently with the findings

and purposes of the ADA Amendments Act of 2008.” Id. The ADA Amendments Act

of 2008 (“ADAAA”) was passed in response to decisions by the U.S. Supreme Court

that, according to Congress, had “created an inappropriately high level of limitation

necessary to obtain coverage under the ADA.” Pub.L. No. 110–325, 122 Stat 3553 at

3554. Congress passed the ADAAA to reinstate “a broad scope of protection . . .

available under the ADA.” Id. (citing Sutton v. United Air Lines, Inc., 527 U.S. 471

(1999) and Toyota Motor Mfg., Kentucky Inc. v. Williams, 534 U.S. 184 (2002) 79).




78 R. Doc. No. 9, at 3–9.
79CASA relies on the standard set forth in Toyota Motor to argue that Oncale’s cancer
does not qualify as a disability under the RA. R. Doc. No. 7-1, at 5. This argument is
clearly foreclosed by the ADAAA. See Neely v. PSEG Texas, Ltd. Partnership, 735
F.3d 242, 245 (5th Cir. 2013) (“[T]he ADAAA primarily focuses on broadening the
definition of ‘disability’ by singling out and superseding . . . Toyota Motor
Manufacturing Kentucky, Inc. v. Williams, 534 U.S. 184[.]”).

                                           13
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 14 of 55



      Turning to the first prong, the definition of “major life activities” includes the

operation of “major bodily functions,” including “normal cell growth.” 42 U.S.C. §

12102(2)(B). An impairment need only substantially limit one major life activity to be

considered a disability. 42 U.S.C. § 12102(4)(C). “An impairment that is episodic or

in remission is a disability if it would substantially limit a major life activity when

active.” 42 U.S.C. § 12102(4)(D).

      The Court concludes that Oncale’s breast cancer qualifies as a disability under

the first prong of the definition. The Court finds that breast cancer, when active,

“substantially limits” the “major life activity” of “normal cell growth.” See 42 U.S.C. §

12102(4)(A), (B); § 12102(2)(B). Therefore, whether Oncale was in remission when

CASA terminated her is of no consequence. 80 See 42 U.S.C. § 12102(4)(D). In addition,

Oncale’s breast cancer qualifies as a disability even if the only “major life activity” it

“substantially limited” was “normal cell growth.” See 42 U.S.C. § 12102(4)(C).

      The Court’s conclusion is consistent with regulations issued by the Department

of Justice, the agency responsible for the implementation and enforcement of the RA,

which state that the term “‘physical or mental impairment’ includes, but is not limited

to, such diseases and conditions as . . . cancer.” 28 C.F.R. § 41.31(b)(1)(ii); see also

United States Equal Employment Opportunity Comm’n v. T&T Subsea, LLC, No. 19-

12874, 2020 WL 2063725, at *5 (E.D. La. Apr. 29, 2020) (Ashe, J.) (“It is undisputed

that colorectal cancer is a disability under the ADA.”); Norton v. Assisted Living



80CASA argues that Oncale was not disabled because her complaint alleges that she
was not experiencing any health issues and was cancer free at the time of her
termination. See R. Doc. No. 7-1, at 5.

                                           14
       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 15 of 55



Concepts, Inc., 786 F. Supp. 2d 1173, 1184–86 (E.D. Tex. 2011) (holding that the

plaintiff’s renal cancer, although in remission, qualified as a disability under the

ADA); George v. Fresenius Med. Care N. Am., No. 15-14, 2016 WL 4944130, at *12

(M.D. La. Sept. 15, 2016) (“There is no dispute that cancer and lymphedema qualify

as disabilities under the ADA.”) (citations omitted).

         CASA argues that because Oncale failed to expressly allege in the complaint

how her breast cancer limited one or more major life activities—i.e., normal cell

growth—she cannot qualify as disabled for purposes of the RA. 81 The Court disagrees.

Oncale’s allegations concerning her breast cancer, especially her allegations that she

received chemotherapy and required further medical treatment including surgery

and radiation, plausibly state that her condition substantially limited the major life

activity of normal cell growth. See Holt v. Houston Methodist Sugar Land Hosp., No.

19-564, 2020 WL 989911, at *4 (S.D. Tex. Feb. 10, 2020) (holding that the plaintiff

plausibly alleged that her conditions, including tumors in her reproductive system

and a blood clotting disorder, limited the major life activity of normal cell growth,

even though she did not specifically allege in her complaint that such conditions

limited normal cell growth).

         Furthermore, even assuming that Oncale fails to satisfy the first prong of the

definition of disability, she can still satisfy the first element of her prima facie case

by alleging that she has a record of breast cancer or that CASA regarded her as

suffering from cancer. See 42 U.S.C. § 12102(1).



81   R. Doc. No. 7-1, at 5.

                                           15
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 16 of 55



       An individual meets the requirement of “being regarded as having . . . an

impairment” if the individual “establishes that he or she has been subjected to an

action prohibited under this chapter because of an actual or perceived physical or

mental impairment whether or not the impairment limits or is perceived to limit a

major life activity.” 42 U.S.C. § 12102(3) (emphasis added).

       While CASA states that Oncale was not regarded as disabled by her

employer, 82 Oncale’s complaint sufficiently alleges facts to the contrary. Oncale

disclosed her cancer diagnosis to CASA six months before her termination, and

several conversations purportedly took place between CASA and Oncale that revolved

around her breast cancer diagnosis and how her treatment schedule would affect her

ability to work. 83 Furthermore, Oncale alleges that she was terminated because

CASA believed that she could not return to work full time after her mastectomy while

undergoing radiation. 84 See Dansby-Giles v. Jackson State Univ., No. 10-214, 2012

WL 5843158, at *4 (S.D. Miss. Nov. 19, 2012) (holding that there was a genuine

dispute of material fact as to whether the plaintiff was disabled, because she alleged

she had a disability and the defendant was at all times aware of her disability);

Garcia v. Potter, No. 09-973, 2010 WL 2025068, at *5 (W.D. Tex. May 18, 2010)

(finding that the plaintiff pled sufficient facts to show that the defendant regarded

him as having an impairment because his supervisors were aware of his lifting

restriction).



82 Id.
83 See R. Doc. No. 1, at 3 ¶ 13, 9 ¶ 46.
84 R. Doc. No. 1, at 6 ¶ 33; R. Doc. No. 9, at 7–8.


                                            16
       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 17 of 55



         Oncale also sufficiently alleges that she has a record of disability with CASA,

as she updated CASA regarding her health throughout her treatment process,

requested and took periods of time off to receive and recover from treatment, and

even facilitated a discussion between her oncologist and employer. 85 See 28 C.F.R. §

41.31(b)(3) (“Has a record of such an impairment means has a history of, or has been

misclassified as having, a mental or physical impairment that substantially limits

one or more major life activities.”); Adams v. Rice, 531 F.3d 936, 951 (D.C. Cir. 2008)

(finding that a genuine dispute of material of fact existed as to whether the plaintiff

was disabled under the RA because certain evidence alleged that her employer knew

that she had a history of breast cancer).

         Accordingly, Oncale has plausibly alleged that she satisfies the first element

of the prima facie case—i.e., she has a disability as defined by the RA.

                    ii.    Whether Oncale Was Otherwise Qualified

         CASA also challenges the sufficiency of Oncale’s allegations with respect to the

second element of her prima facie case—i.e., that she was otherwise qualified for her

position. 86 A “‘qualified individual’ means an individual who, with or without

reasonable accommodation, can perform the essential functions of the employment

position that such individual holds or desires.” 42 U.S.C. § 12111(8). The Fifth Circuit

has set forth a two-part inquiry to determine whether a plaintiff is “otherwise

qualified.” Sapp, 539 F. App’x at 595. Courts must first determine whether the




85   R. Doc. No. 1, at 5 ¶¶ 23–24, 6 ¶ 29, 7 ¶¶ 35, 39.
86   R. Doc. No. 7-1, at 6.

                                             17
       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 18 of 55



plaintiff could perform the essential functions of the job. Id. If the court concludes

that the plaintiff is not able to perform the essential functions of the job, the court

must then determine whether any reasonable accommodation by the employer would

enable her to perform those functions. Id. The plaintiff bears the burden of requesting

reasonable accommodations. Jenkins v. Cleco Power, LLC, 487 F.3d 309, 315 (5th Cir.

2007).

         With respect to the first part of the two-part inquiry, CASA argues that Oncale

could not perform an essential function of her job as community relations coordinator,

that is, the requirement that she be physically present at work. 87 Oncale argues that

she could fulfill all essential functions of her job, as exemplified by her outstanding

reviews, and that CASA fails to cite to any essential function that she was unable to

perform. 88

         The Fifth Circuit has held that an essential function for nearly any job is the

ability to regularly appear for work. Credeur v. Louisiana Through Office of Attorney

Gen., 860 F.3d 785, 793 (5th Cir. 2017); Rogers v. International Marine Terminals,

Inc., 87 F.3d 755, 759 (5th Cir. 1996) (holding that “[b]ecause [the plaintiff] could not

attend work, he is not a ‘qualified individual with a disability’ under the ADA”)

(citing Carr v. Reno, 23 F.3d 525, 529–30 (D.C. Cir. 1994) (holding that “coming to

work regularly” is an “essential function”), and Tyndall v. National Education

Centers, Incorporated of California, 31 F.3d 209, 213 (4th Cir. 1994) (holding that




87   R. Doc. No. 7-1, at 6.
88   R. Doc. No. 9, at 9–10.

                                           18
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 19 of 55



regular attendance is an “essential function”)); Grubb v. Southwest Airlines, 296 F.

App’x. 383, 388 (5th Cir. 2008) (“Lack of physical presence is a commonly-accepted

disqualification for ADA protection.”), cert. denied, 556 U.S. 1182, (2009)). 89

      Oncale admits in the complaint that, in order to return to work and be present

full time, she would require thirty minutes of time off once a week for six weeks for

physical therapy, and one day off per month for immunotherapy. 90 The Court is not

convinced that Oncale’s absence from work of one day and two hours per month

constitutes being unable to regularly appear for work. However, the Court will

assume, arguendo, that due to her absences, Oncale could not perform all essential

functions of her job.

      Accordingly, the Court will next determine whether any reasonable

accommodation by CASA would have enabled Oncale to fulfill her job duties. See

Sapp, 539 F. App’x at 595. An accommodation is not reasonable if it would cause an

“undue hardship” on the employer. 42 U.S.C. §12112(b)(5). The term “reasonable

accommodation” may include, among other changes, “part-time or modified work

schedules.” 42 U.S.C. § 12111(9).

      CASA argues that no reasonable accommodation existed, because the only

accommodation Oncale requested, “an indefinite amount of leave for future surgeries




89 Courts have continued to hold, since the passage of the ADAAA, that the ability to
regularly appear for work is an essential function of almost any job. See, e.g., Equal
Employment Opportunity Comm’n v. Methodist Hosps. of Dallas, 218 F. Supp. 3d 495,
501 (N.D. Tex. 2016).
90 R. Doc. No. 1, at 8 ¶ 43.


                                           19
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 20 of 55



in addition to more than 12 weeks of leave already taken,” was not reasonable. 91

CASA additionally argues that Oncale’s request for an “indefinite amount of leave”

was simply a desire for more FMLA leave time, and such a request is not cognizable

as a reasonable accommodation under the RA. 92

      Oncale counters that she did not request an indefinite amount of leave, but

rather proposed a modified work schedule that involved thirty minutes of time off

once per week for six weeks for physical therapy, and one day off per month for

immunotherapy. 93 Oncale also points out that her oncologist confirmed with CASA

that she would be able to work through radiation. 94 Oncale contends that CASA could

have also made available two other reasonable accommodations, namely, hiring an

AmericaCorps VISTA member to temporarily fill her position and allowing her to

work from home. 95 Oncale does not directly respond to CASA’s assertion that her

modified work schedule was a request for more leave under the FMLA, but she argues




91  R. Doc. No. 7-1, at 8–9. CASA also argues that no reasonable accommodation
existed that would have allowed Oncale to perform an essential function of her job,
attending work. However, 42 U.S.C. § 12111(9) clearly contemplates that a modified
or part-time work schedule is a reasonable accommodation that otherwise allows an
employee to fulfill the essential functions of her job. See Trevino v. United Parcel
Serv., No. 08-889, 2009 WL 3423039, at *12 (N.D. Tex. Oct. 23, 2009) (“An employer
. . . may, in appropriate circumstances, have to consider the provision of leave to an
employee as a reasonable accommodation[.]”).
92 R. Doc. No. 7-1, at 8–9.
93 R. Doc. No. 9, at 10.
94 R. Doc. No. 1, at 7 ¶ 39; R. Doc. No. 9, at 9. Oncale did not request any time off for

daily radiation treatments, because she could schedule after work appointments. R.
Doc. No. 1, at 6–7 ¶ 34.
95 R. Doc. No. 9, at 11.


                                           20
     Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 21 of 55



that the proposed schedule would have been so limited that she would have still been

able to work enough hours to be considered full-time. 96

       While CASA is correct that “[i]ndefinite leave is not a reasonable

accommodation,” Amsel, 464 F. App’x at 400, Oncale’s complaint does not allege that

she requested additional leave from work without an end date. See Salem v. Houston

Methodist Hosp., No. 14-1802, 2015 WL 6618471, at *7 (S.D. Tex. Oct. 30, 2015)

(holding that the plaintiff’s request for additional leave from work was not a request

for a reasonable accommodation because she did not provide the defendant with a

date on which she anticipated being able to return to work and, therefore, her request

was for indefinite leave). Rather, as previously stated, Oncale requested recurring

and periodic time off for each of her treatments—that is, she would still appear for

work every day, with the exception of thirty minutes a week for physical therapy and

one day a month for immunotherapy. 97

       It is true that a second surgery was to be scheduled three to six months after

the conclusion of radiation, that is, 4.5 to 7.5 months after her first surgery (taking

into account the six weeks of scheduled radiation), which would have likely required

Oncale to take more time off, perhaps even indefinitely. 98 However, even assuming

that Oncale’s second surgery would have required indefinite leave, and thus no

reasonable accommodation would have existed, the specific accommodation that

Oncale requested immediately before her termination was not a request for indefinite



96 Id.
97 R. Doc. No. 1, at 8 ¶ 43.
98 Id. at 5 ¶ 24.


                                          21
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 22 of 55



leave, and it would have allowed her to return to work for at least another 4.5 months,

until her second surgery.

       With respect to CASA’s argument that Oncale’s proposed work schedule was a

request for more time off pursuant to the FMLA, Oncale’s request is distinguishable

from that involved in Trevino, which CASA cites in support. 99 In Trevino, the plaintiff

did not make any requests for accommodations, such as a modified work schedule,

other than a request for leave pursuant to the FMLA. 2009 WL 3423039, at *12. The

court held that “FMLA leave is not a reasonable accommodation under the ADA,”

because “it is a right enforceable under a separate statutory provision.” Id.

       Unlike the plaintiff in Trevino, Oncale did not make her request for a modified

work schedule as an assertion of her rights under the FMLA. Rather, according to

the complaint, Oncale acknowledged that her FMLA leave would expire on December

27, 2018, but informed CASA that she desired a modified work schedule going

forward to accommodate her treatment plan. 100

       The Court cannot determine, at the pleadings stage, that Oncale’s request for

a modified schedule would have caused an undue hardship on CASA and that,

therefore, it was unreasonable as a matter of law. 101 See 42 U.S.C. §12112(b)(5).

Accordingly, Oncale has plausibly alleged that she could have performed all essential

functions of her job had CASA made a reasonable accommodation available and that




99 R. Doc. No. 7-1, at 9.
100 R. Doc. No. 1, at 7 ¶¶ 36–37, 8 ¶ 43.
101 Notably, CASA does not argue that providing Oncale with a modified work

schedule would have caused it undue hardship.

                                          22
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 23 of 55



she was, therefore, otherwise qualified for her position. 102 Because Oncale has

sufficiently pled the first two elements of her prima facie case, and CASA does not

challenge the sufficiency of her allegations with respect to the other two elements,

the defendants’ motion with respect to count one’s RA discrimination claim must be

denied.

              B. Rehabilitation Act Failure to Accommodate Claim

       The Court next turns to count one’s failure to accommodate claim. The

defendants’ motion to dismiss with respect to this claim must also be denied for many

of the same reasons previously discussed.

       Under the RA, an employer must institute reasonable accommodations for the

disability of an employee, unless those accommodations would cause an undue

hardship to the employer. 42 U.S.C. § 12112(b)(5). To establish a failure to

accommodate claim under the RA, a plaintiff must show that “(1) [she] is a qualified

individual with a disability; (2) the disability and its consequential limitations were

known by the covered employer; and (3) the employer failed to make reasonable

accommodations for such known limitations.” Pegues v. Mississippi State Veterans

Home, 736 F. App’x 473, 476 (5th Cir. 2018).

       As already discussed, Oncale is a qualified individual with a disability. CASA

does not challenge the second element, as Oncale’s complaint clearly alleges that




102 Because the Court finds that Oncale plausibly alleged that a modified work
schedule was available as a reasonable accommodation, it need not consider Oncale’s
two other proposed accommodations and CASA’s arguments refuting the availability
of those alternatives.

                                          23
       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 24 of 55



CASA was aware of her breast cancer diagnosis and that CASA is a covered employer.

With respect to the third element, while CASA argues that no reasonable

accommodation existed, for the reasons previously discussed, the Court finds that

Oncale has sufficiently pled that a modified work schedule may have been a

reasonable accommodation. While a modified work schedule that also accommodated

Oncale’s second surgery may have been unreasonable, the complaint plausibly alleges

that a modified work schedule would have been a reasonable accommodation for the

time period between Oncale’s first and second surgeries.

         Accordingly, the defendants’ motion to dismiss must also be denied with

respect to count one’s failure to accommodate claim, and the Court need not address

the other potential accommodations that Oncale alleges were available and

reasonable.

                                     IV.   Count Two

         Count two alleges that CASA unlawfully retaliated against Oncale by

terminating her because she requested a reasonable accommodation under the RA. 103

To establish a prima facie case of retaliation under the RA, a plaintiff must show that:

(1) she engaged in a protected activity; (2) her employer took an adverse employment

action against her; and (3) a causal connection existed between the adverse

employment action and the protected activity. Calderon v. Potter, 113 F. App’x 586,

592 (5th Cir. 2004) (citations omitted).




103   R. Doc. No. 1, at 12–13 ¶¶ 75–85.

                                           24
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 25 of 55



       Oncale alleges that she engaged in a protected activity by requesting a

reasonable accommodation and that CASA took an adverse action against her,

termination of her employment, as a result of this request. 104 CASA concedes that a

request for a reasonable accommodation is a protected activity under the RA, but it

argues that Oncale’s request was not reasonable and, therefore, not a protected

activity. 105 See Tabatchnik v. Cont’l Airlines, 262 F. App’x 674, 676 (5th Cir. 2008)

(“It is undisputed that making a request for a reasonable accommodation under the

ADA may constitute engaging in a protected activity.”).

       For the reasons previously addressed, the Court finds that Oncale has

plausibly alleged that her request for a modified work schedule was a reasonable

accommodation under the RA. 106 Accordingly, because CASA only challenges the

sufficiency of Oncale’s allegations with respect to the first element of her prima facie

case for retaliation, the defendants’ motion must be denied with respect to count two.

                                  V.     Count Three

       Count three alleges that CASA, Brunet, and McNabb interfered with and

denied Oncale substantive rights under the FMLA, 29 U.S.C. §§ 2601 et seq. 107 Count

three further alleges that the defendants retaliated against Oncale for taking FMLA

leave. 108



104 R. Doc. No. 9, at 12.
105 R. Doc. No. 7-1, at 13–14.
106 Because the Court finds that Oncale has plausibly alleged that she engaged in a

protected activity under the RA, it need not address Oncale and CASA’s other
arguments in support of their respective positions.
107 R. Doc. No. 1, at 13–14 ¶¶ 86–98.
108 Id.


                                          25
    Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 26 of 55



      The FMLA grants “an eligible employee” up to twelve weeks of annual unpaid

leave for “a serious health condition” that prevents her from performing the functions

of her job. 29 U.S.C. § 2612(a)(1)(D). The FMLA contains two distinct provisions. The

first creates substantive rights, such as the right of the employee to be restored to the

same or equivalent position she held when her leave commenced. Silva v. City of

Hidalgo, Tex., 575 F. App’x 419, 424 (5th Cir. 2014) (citation omitted); see 29 U.S.C.

§ 2614(a). The second provision protects employees from retaliation for exercising

these rights. Silva, 575 F. App’x at 424; see 29 U.S.C. § 2615(a). Compensatory and

liquidated damages are available under the FMLA, as well as appropriate equitable

relief and attorneys’ fees and costs. 29 U.S.C. § 2617.

      The FMLA applies only to “eligible employees” and “covered employers.”

Caldwell v. KHOU-TV, 850 F.3d 237, 245 (5th Cir. 2017); 29 U.S.C. § 2612. The term

“eligible employee” means an employee who has been employed “for at least 12

months by the employer” and “for at least 1,250 hours of service with such employer

during the previous 12-month period.” 29 U.S.C. § 2611(2). Excluded from this

definition is “any employee of an employer who is employed at a worksite at which

such employer employs less than 50 employees if the total number of employees

employed by that employer within 75 miles of that worksite is less than 50.” Id.

      The term “employer” means “any person engaged in commerce or in any

industry or activity affecting commerce who employs 50 or more employees for each

working day during each of 20 or more calendar workweeks in the current or

preceding calendar year,” including “any person who acts, directly or indirectly, in



                                           26
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 27 of 55



the interest of an employer to any of the employees of such employer.” 29 U.S.C. §

2611(4).

                A. Eligibility Under the Family Medical Leave Act

       The defendants assert that Oncale’s FMLA claims fail because the complaint

does not allege that Oncale was an eligible employee and that defendants were

covered employers. 109 The complaint alleges that Oncale had worked at CASA since

2013, far exceeding the twelve months required by the FMLA. 110 Furthermore, the

complaint alleges that she was a full-time employee which, construing the facts in

the light most favorable to Oncale, plausibly means that she worked for at least 1,250

hours during the twelve-month period before she took leave.

       The complaint also alleges that “[a]ll defendants were ‘employers’ within the

meaning of the FMLA,” but it falls short of asserting that CASA employs fifty or more

employees. 111 If CASA employs less than fifty employees, Oncale must be excluded

from the definition of eligible employee and CASA is not a covered employer. See 29

U.S.C. § 2611(2), (4).

       Oncale argues that “even if CASA employs less than 50 employees,

[d]efendants are still bound by the FMLA under the doctrine of promissory

estoppel.” 112 The complaint alleges that the defendants misrepresented to Oncale

that she was entitled to leave under the FMLA and that she reasonably relied on




109 R. Doc. No. 7-1, at 11.
110 R. Doc. No. 1, at 3 ¶ 9.
111 R. Doc. No. 1, at 13 ¶ 87.
112 R. Doc. No. 9, at 14.


                                         27
       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 28 of 55



these assertions to her detriment. 113 Therefore, Oncale argues, the defendants are

now estopped from asserting a defense of non-coverage. 114

                                       i.        CASA

         The Court will first determine whether CASA is estopped from asserting a

defense of non-coverage. “[A]n employer who without intent to deceive makes a

definite but erroneous representation to his employee that she is an ‘eligible

employee’ and entitled to leave under [the] FMLA, and has reason to believe that the

employee will rely upon it, may be estopped to assert a defense of non-coverage, if the

employee reasonably relies on that representation and takes action thereon to her

detriment.” Minard v. ITC Deltacom Commc’ns, Inc., 447 F.3d 352, 359 (5th Cir.

2006).

         In Minard, the defendant informed the plaintiff, its employee, that she was

eligible for twelve weeks of FMLA leave, which she then took. Id. at 354. The

defendant subsequently discovered that the plaintiff was not an eligible employee

under the FMLA and terminated her on the day she was scheduled to return to work

after her leave expired. Id. The Fifth Circuit considered the effect of the defendant’s

prior representation concerning the plaintiff’s eligibility for leave under a theory of

equitable estoppel. Id. at 358–59. The court held that the plaintiff had created a fact

issue as to whether she detrimentally relied on the defendant’s representations

because she testified that had she known she was not eligible for FMLA leave, she




113   R. Doc. No. 1, at 13 ¶¶ 91–93.
114   R. Doc. No. 9, at 14.

                                            28
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 29 of 55



would have pursued other options for her medical condition that would not have

required leave. Id. at 359.

       The complaint alleges that CASA policy cites the FMLA and states that

“employees are eligible for up to three months of personal leave, including leave for

medical reasons.” 115 Brunet allegedly informed Oncale on two different occasions that

she was protected by and qualified to take medical leave under the FMLA, but that

she would run out of such leave on December 27, 2018, while she recovered from her

first surgery. 116 At the November 28, 2018 meeting between Oncale, Brunet, and

McNabb, the defendants agreed that they would not terminate Oncale if she returned

to work on or before December 27, 2018. 117 If she did not return by that date, her

employment with CASA would be terminated. 118 On December 26, 2018, the last day

of Oncale’s leave, Brunet informed her that she was terminated. 119 The complaint

further alleges that Oncale would have returned to work earlier, with certain

accommodations, had she known that she was going to lose her job before her FMLA

leave expired. 120

       The Court finds that the complaint plausibly alleges that CASA is estopped

from asserting a defense of non-coverage and, therefore, Oncale’s FMLA claims

should not be dismissed on this ground. Oncale’s factual allegations clearly assert




115 R. Doc. No. 1, at 4 ¶ 20.
116 Id. at 5 ¶ 26, 6 ¶¶ 30–31.
117 Id. at 7 ¶¶ 36–37.
118 Id.
119 Id. at 9 ¶ 46.
120 Id. at 9 ¶ 48.


                                         29
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 30 of 55



that the defendants represented that she was an eligible employee and entitled to

leave for medical treatment under the FMLA. 121 The defendants also had reason to

believe that Oncale would rely upon their representation, as Oncale agreed to return

the day after her FMLA expired and acknowledged that if she did not do so, she would

be terminated. 122 Oncale’s reliance on the defendants’ representation was also

reasonable, as she was directly told on more than one occasion that she was an eligible

employee under the FMLA, and CASA policy cites to the FMLA. 123

       Finally, Oncale took action based on the defendants’ representation, as she did

not make arrangements to potentially return to work before December 27, 2018. This

was clearly to her detriment because CASA terminated her the day before she was

scheduled to return to work, and she alleges that had she known she was not

protected by the FMLA or that she would have been terminated before the expiration

of her FMLA leave, she would have made other arrangements to return to work

sooner. 124 See Minard, 447 F.3d at 359. Therefore, Oncale plausibly alleges that

CASA may be estopped from asserting a defense of non-coverage.

                              ii.   Brunet and McNabb

       The defendants contend that Oncale fails to allege how either Brunet or

McNabb played a role in receiving, processing, or approving her leave under the



121 See id. at 5 ¶ 26, 6 ¶¶ 30–31.
122 See id. at 7 ¶¶ 36–37.
123 See id. at 4 ¶ 20.
124 The defendants argue that Oncale did not detrimentally rely on any

representation that she was covered by the FMLA because she was not denied any
leave under the statute. R. Doc. No. 14, at 2. The Court considers and rejects this
argument in section V.B.ii.

                                          30
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 31 of 55



FMLA and, therefore, Brunet and McNabb are not covered employers. 125 Defendants

alternatively assert that the fact that a corporate employer is estopped from asserting

a defense of non-coverage does not necessarily mean that individuals sued in their

personal capacities as employers are also estopped from asserting a defense of non-

coverage. 126 Therefore, defendants argue, because CASA is not a covered employer as

defined by the FMLA, neither Brunet nor McNabb are covered employers and cannot

be estopped from asserting a defense of non-coverage. 127

       The Court will first consider whether Brunet and McNabb qualify as covered

employers, assuming that individual employers can be estopped from asserting a

defense of non-coverage in appropriate circumstances. As previously mentioned, a

covered employer includes “any person who acts, directly or indirectly, in the interest

of an employer to any of the employees of such employer.” 29 U.S.C. § 2611(4).

       The Fifth Circuit looks to the Fair Labor Standards Act (“FLSA”) when

interpreting the reach of the term “employer” under the FMLA. Modica v. Taylor, 465

F.3d 174, 186 (5th Cir. 2006) (noting the similarity of the definitions of “employer”

under the FMLA and the FLSA when analyzing the reach of individual liability under

the FMLA). “The dominant theme in the case law is that those who have operating

control over employees within companies may be individually liable for FLSA

violations committed by the companies.” Martin v. Spring Break ‘83 Prods., LLC, 688

F.3d 247, 251 (5th Cir. 2012) (internal quotation marks and citation omitted).



125 R. Doc. No. 7-1, at 12.
126 R. Doc. No. 14, at 3.
127 Id.


                                          31
       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 32 of 55



         The Fifth Circuit relies on the economic reality test when determining a party’s

status as an employer under the FLSA or the FMLA. Orozco v. Plackis, 757 F.3d 445,

448 (5th Cir. 2014) (FLSA claim); Madathil v. Accenture LLP, No. 18-511, 2019 WL

2913308, at *14 (E.D. Tex. May 29, 2019), report and recommendation adopted, No.

18-511, 2019 WL 2905037 (E.D. Tex. July 5, 2019) (FMLA claim). Under the economic

reality test, the Court evaluates “whether the alleged employer: (1) possessed the

power to hire and fire the employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of

payment, and (4) maintained employment records.” Orozco, 757 F.3d at 448. A

claimant does not have to establish every element. Id. While “[t]he absence of one

factor is not necessarily dispositive, . . . the absence of all factors is fatal.” Joaquin v.

Coliseum Inc., No. 15-787, 2016 WL 3906820, at *2 (W.D. Tex. July 13, 2016). “In

cases where there may be more than one employer, [the] court must apply the

economic realities test to each individual or entity alleged to be an employer and each

must satisfy the four part test.” Gray v. Powers, 673 F.3d 352, 355 (5th Cir. 2012)

(internal quotation marks and citation omitted).

         The Court will analyze each factor with respect to both Brunet and McNabb.

Turning to the first factor, construing all of the factual allegations in the light most

favorable to Oncale, the complaint plausibly alleges that Brunet, as executive

director, and McNabb, as board president, possessed the power to hire and fire CASA

employees. 128 On November 21, 2018, both Brunet and McNabb communicated to



128   See R. Doc. No. 1, at 2–3 ¶¶ 6–7.

                                             32
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 33 of 55



Oncale that they were considering terminating her employment due to her need to

take leave. 129 Brunet and McNabb were the only CASA representatives present at

the November 28, 2018 meeting in which they informed Oncale that CASA planned

to terminate her employment. 130 After pushback from Oncale, Brunet and McNabb

together reversed the decision to terminate her, and informed her that she would not

be terminated if she returned to work on or before December 27, 2018. 131 And, Brunet

ultimately called Oncale to inform her that she had been terminated. 132

       The Court similarly concludes that the complaint plausibly alleges that Brunet

and McNabb supervised and controlled employee work schedules and/or conditions of

employment. Oncale alleges that Brunet tracked her sick time and flex time and

permitted her to take unpaid leave over the summer and fall of 2018. 133 Oncale sought

approval directly from Brunet for her request for leave for her first surgery, and

Brunet gathered follow-up information about that request. 134 The complaint also

alleges that McNabb supervised Oncale and controlled conditions of her employment,

because, as previously mentioned, both he and Brunet made the decision to terminate

Oncale and then ultimately reversed that decision at the November 28, 2018

meeting. 135 McNabb also spoke with Oncale’s oncologist directly to determine

whether she would be able to work while receiving radiation, in order to make an



129 Id. at 5 ¶ 25.
130 Id. at 6 ¶ 32.
131 Id. at 7 ¶¶ 36–37.
132 Id. at 9 ¶ 46.
133 Id. at 4 ¶¶ 19, 21.
134 Id. at 5 ¶¶ 23–24.
135 Id. at 6 ¶¶ 32–33.


                                         33
       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 34 of 55



informed decision with respect to whether to terminate Oncale or allow her to take

leave. 136

         Nothing in the complaint alleges that Brunet or McNabb satisfies the third or

fourth elements of the economic reality test but, as previously discussed, Oncale does

not have to allege facts establishing every element. See Orozco, 757 F.3d at 448.

Accordingly, the Court concludes that Oncale has plausibly alleged that Brunet and

McNabb are covered employers under the FMLA, assuming that individuals may be

estopped from asserting a defense of non-coverage.

         Turning next to this assumption, the defendants cite no authority for their

assertion that a corporate employer can be judicially estopped from relying on a non-

coverage defense, but individual employers cannot. The defendants’ argument would

be persuasive, perhaps, in a situation where the individual employers did not

themselves make misrepresentations to the employee about her coverage under the

FMLA. However, that is not the case here. The complaint alleges that Brunet and

McNabb repeatedly represented to Oncale that she was covered by the FMLA and, in

making such misrepresentations, acted “directly or indirectly[] in the interest of

[their] employer[.]” See 29 U.S.C. § 2611(4).

         Having concluded that the complaint sufficiently alleges that all three

defendants may be judicially estopped from asserting a defense of non-coverage, the

Court will next consider Oncale’s claims of interference and retaliation.




136   Id. at 7 ¶ 39.

                                           34
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 35 of 55



                 B. Family Medical Leave Act Interference Claim

       To make a prima facie case of interference, a plaintiff must demonstrate that

“(1) [s]he was an eligible employee; (2) [her] employer was subject to FMLA

requirements; (3) [s]he was entitled to leave; (4) [s]he gave proper notice of h[er]

intention to take FMLA leave; and (5) [her] employer denied [her] the benefits to

which [s]he was entitled under the FMLA.” Tatum v. S. Co. Servs., Inc., 930 F.3d 709,

713 (5th Cir. 2019) (citation omitted).

       Upon return to work from FMLA leave, an employee must “be restored by the

employer to the position of employment held by the employee when the leave

commenced” or “to an equivalent position[.]” 29 U.S.C. § 2614(a). Of course, this

entitlement is not without limits. “If an employee fails to return to work on or before

the date that FMLA leave expires, the right to reinstatement also expires.” Silva,

575 F. App’x at 425.

                                          i.

       The defendants solely dispute the fifth element, that CASA denied Oncale the

benefits to which she was entitled under the FMLA. The defendants argue that

although Oncale was “aware of the employment consequences of not returning to

work by December 27, [she] was in fact unable to return to work by that date.” 137 The

defendants characterize Oncale’s December 21, 2018 email as “explaining [that] yet

more leave would be necessary without mentioning her availability to return to work,



137R. Doc. No. 7-1, at 16. While the defendants place this argument in the section
pertaining to Oncale’s FMLA retaliation claim, it is more appropriately considered
with respect to Oncale’s FMLA interference claim.

                                          35
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 36 of 55



thereby admitting she would not have been able to return.” 138 Furthermore, the

defendants claim that Oncale was actually provided with more leave than afforded

by the FMLA, as Oncale was permitted to take sick time, flex time, and an additional

twelve weeks. 139 Therefore, the defendants conclude, Oncale was not denied any

benefits to which she was allegedly entitled under the FMLA. 140

       Oncale argues that the defendants are estopped from asserting that her FMLA

leave expired prior to December 27, 2018, because they affirmatively represented to

her that she was entitled to take protected leave until that date. 141 Oncale

acknowledges that pursuant to 29 U.S.C. § 2612(d)(2)(B), “[a]n eligible employee may

elect, or an employer may require the employee, to substitute any of the accrued paid

vacation leave, personal leave, or medical or sick leave of the employee for leave

provided [for a serious health condition] for any part of the 12-week period of such

leave[.]” 142 However, according to Oncale, the complaint alleges just the opposite, as

the defendants represented to Oncale that her sick time, flex time, and FMLA leave

did not run concurrently—that is, the defendants represented to Oncale that her time

off under the FMLA began to run only after she exhausted her sick time and flex

time. 143




138 Id.
139 Id. at 11.
140 R. Doc. No. 14, at 2–3.
141 R. Doc. No. 9, at 17.
142 Id.
143 Id.


                                          36
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 37 of 55



       Oncale also disputes the defendants’ characterization of her December 21, 2018

email. While Oncale acknowledges that she had previously informed Brunet, in

response to Brunet’s questioning, that she would need a second surgery three to six

months after the conclusion of radiation, her December 21, 2018 email did not request

leave for the second surgery. 144 Rather, the email requested a modified work schedule

to allow Oncale to take thirty minutes off per week for six weeks, and one day off per

month. 145 Therefore, Oncale concludes, the defendants interfered with her rights

under the FMLA when they terminated her the last day of her FMLA leave—the day

before she was to return to work. 146

                                          ii.

       The Court agrees with Oncale. The complaint does not allege that Brunet,

McNabb, or any other representative of CASA ever informed Oncale that her sick

time or flex time would count against her twelve weeks of FMLA leave. Rather, the

complaint alleges that the defendants and Oncale reached an understanding that

Oncale’s FMLA leave would expire on December 27, 2018, and that Oncale would be

terminated if she did not return to work by that date. 147

       Furthermore, contrary to the defendants’ assertion, Oncale’s December 21,

2018 email did not indicate that she would be unable to return to work by December

27, 2018. 148 Oncale informed Brunet that she was not experiencing any health issues



144 Id.
145 Id.
146 Id. at 18.
147 R. Doc. No. 1, at 7 ¶¶ 36–37.
148 Id. at 8 ¶ 43.


                                          37
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 38 of 55



and requested a modified schedule to accommodate her future treatments for weekly

physical therapy and monthly immunotherapy—absent was any request for time off

for her second surgery or a request for indefinite leave. 149 Cf. Silva, 575 F. App’x at

425 (holding that the defendant was under no obligation to restore the plaintiff to her

previous position when she could not return to work until at least five months after

her FMLA leave expired).

       After receiving no response from Brunet to her December 21 email, Oncale

followed up on December 26, inquiring as to whether Brunet was waiting to see if she

would return the next day or waiting for a reply from the board about her request. 150

Oncale was terminated that same day, and she was never given the opportunity to

return to work on December 27, the day her FMLA leave expired. 151

       Viewing the facts in the light most favorable to Oncale, the complaint states a

claim for interference under the FMLA. CASA terminated Oncale’s employment the

last day of her FMLA leave, thereby refusing her the benefit of reinstatement to her

previous position as community relations director or to an equivalent position. See 29

U.S.C. § 2614(a). Accordingly, the defendants’ motion to dismiss must be denied with

respect to count three’s interference claim.




149 Id.
150 Id. at 8 ¶ 45.
151 Id. at 9 ¶ 46.


                                          38
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 39 of 55



                  C. Family Medical Leave Act Retaliation Claim

       Count three also alleges that the defendants retaliated against Oncale in

violation of 29 U.S.C. § 2615. 152 A prima facie case of retaliatory discharge requires

that an employee show (1) she was protected under the FMLA; (2) she suffered an

adverse employment action; and (3) she was either treated less favorably than an

employee who had not requested leave or there is a causal link between the protected

activity and adverse employment action. Harrelson v. Lufkin Indus., Inc., 614 F.

App’x 761, 763 (5th Cir. 2015); Tatum, 930 F.3d at 713.

       The defendants challenge only the first element, reiterating their previous

arguments that the defendants were not covered employers and Oncale was not an

eligible employee. 153 For the reasons previously addressed, the Court finds that the

complaint plausibly alleges that CASA, Brunet, and McNabb are judicially estopped

from asserting a defense of non-coverage to defeat Oncale’s FMLA claims.

Accordingly, the defendants’ motion to dismiss must also be denied with respect to

count three’s retaliation claim.

                                   VI.    Count Four

       Count four asserts a retaliatory discharge claim against CASA pursuant to

section 510 of ERISA, 29 U.S.C. § 1140. 154 Section 510 of ERISA makes it unlawful

for an employer “to discharge . . . a participant or beneficiary . . . for the purpose of

interfering with the attainment of any right to which such participant may become



152 R. Doc. No. 1, at 14 ¶ 95.
153 R. Doc. No. 7-1, at 15.
154 R. Doc. No. 1, at 14–15 ¶¶ 99–105.


                                           39
    Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 40 of 55



entitled under” an ERISA-governed benefit plan. 29 U.S.C. § 1140. A successful

plaintiff may recover benefits due to her under the terms of her plan and reasonable

attorneys’ fees and costs. 29 U.S.C. § 1132(a)(1), (g).

      “A prima facie case of discriminatory retaliation under ERISA requires proof

that the employer terminated the plaintiff ‘in retaliation for exercising an ERISA

right or to prevent attainment of benefits to which he would have become entitled

under an employee benefit plan.’” Parker v. Cooper Tire & Rubber Co., 546 F. App’x

522, 526 (5th Cir. 2014) (quoting Custer v. Murphy Oil USA, Inc., 503 F.3d 415, 423

(5th Cir. 2007)). She “need not prove that the discriminatory reason was the only

reason for discharge, but [s]he must show that the loss of benefits was more than an

incidental loss from h[er] discharge.” Shah v. Chevron USA, Inc., 792 F. App’x 301,

304 (5th Cir. 2019) (quoting Stafford v. True Temper Sports, 123 F.3d 291, 295 (5th

Cir. 1997)) (internal quotation marks omitted).

      A plaintiff must also show that she was qualified for her position and present

proof of the defendant’s specific discriminatory intent. Custer, 503 F.3d at 423;

Parker, 546 F. App’x at 529. A defendant’s specific discriminatory intent can be

proven by circumstantial evidence, such as close timing between an employee’s

protected activity and an adverse action against her. Holtzclaw v. DSC Commc’ns

Corp., 255 F.3d 254, 260 (5th Cir. 2001); Nero v. Indus. Molding Corp., 167 F.3d 921,

927–28 (5th Cir. 1999).

      CASA argues that Oncale’s ERISA retaliation claim must be dismissed

because she fails to allege any facts from which it can be inferred that CASA



                                           40
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 41 of 55



terminated her in order to prevent the attainment of benefits. 155 CASA challenges

Oncale’s ability to prove specific discriminatory intent, given the fact that CASA

informed her that she was being terminated due to her inability to return to work

full-time and the exhaustion of medical leave under CASA policy. 156

       Oncale argues that the complaint sufficiently alleges circumstantial evidence

of discriminatory intent, as it asserts that she was a long-term, well-regarded

employee before she developed cancer, which required many costly treatments;

defendants treated her differently once she began treatment, for example, by giving

her outstanding performance reviews but criticizing her for being late on days she

was approved to receive chemotherapy; Brunet inquired into the extent of her

treatment plan, asking if she was having one surgery or two; Brunet acknowledged

that the President of National CASA referred to Oncale as a “liability”; and Oncale

was ultimately terminated after she informed Brunet that her future treatments

would involve radiation, physical therapy, and immunotherapy followed by a second

surgery. 157 Oncale also highlights that the complaint alleges that, when Brunet

terminated her, Brunet informed her that she would have to pay CASA over $400 per

month to maintain her insurance coverage, and that she was treated worse than

employees who did not require extensive medical treatment under CASA

insurance. 158




155 R. Doc. No. 7-1, at 19.
156 Id.
157 R. Doc. No. 9, at 19–20.
158 Id. at 20.


                                         41
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 42 of 55



       Construing all of the factual allegations in the light most favorable to Oncale,

the complaint plausibly states a claim for relief under section 510 of ERISA. The

temporal proximity between the November 28, 2018 meeting when Brunet and

McNabb informed Oncale that they were considering terminating her and Oncale

informing Brunet of the extent of her treatment plan, just two weeks prior, alleges

circumstantial evidence from which it can be inferred that once CASA learned of the

scope and length of Oncale’s treatments, it made the decision to terminate her. 159

       Additionally, Brunet telling Oncale during the same conversation in which she

terminated her that Oncale would have to pay over $400 per month to maintain her

insurance coverage allows the Court to infer that CASA would save this same amount

by not employing her and that it terminated her, at least in part, to eliminate this

expense. This inference is bolstered by the President of National CASA’s alleged

characterization of Oncale as a “liability.” Accordingly, because the Court finds that

Oncale has plausibly alleged that her “loss of benefits was more than an incidental

loss from h[er] discharge,” Shah, 792 F. App’x at 304, the defendants’ motion with

respect to count four must be denied.




159Although the complaint asserts both that CASA terminated Oncale “in retaliation
for exercising an ERISA right” and “to prevent attainment of benefits to which she
would have become entitled,” it fails to specifically allege what right CASA retaliated
against Oncale for exercising. See R. Doc. No. 1, at 14 ¶ 102. Oncale’s opposition to
the defendants’ motion to dismiss also does not specify what right Oncale exercised
that led to her retaliatory discharge, and it solely focuses on CASA’s intent to
terminate her to prevent the attainment of benefits. See R. Doc. No. 9, at 18–19.

                                          42
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 43 of 55



                                    VII.   Count Five

       Count five alleges that Brunet and McNabb intentionally interfered with

Oncale’s employment relationship with CASA in violation of La. Civ. Code art.

2315. 160 A claim for tortious interference with a contract under Louisiana law is of a

limited nature. See Petrohawk Properties, L.P. v. Chesapeake Louisiana, L.P., 689

F.3d 380, 395 (5th Cir. 2012).       The essential elements of a claim for tortious

interference with a contract are:

       (1) the existence of a contract or a legally protected interest between the
       plaintiff and the corporation; (2) the corporate officer’s knowledge of the
       contract; (3) the officer’s intentional inducement or causation of the
       corporation to breach the contract or his intentional rendition of its
       performance impossible or more burdensome; (4) absence of justification
       on the part of the officer; (5) causation of damages to the plaintiff by the
       breach of contract or difficulty of its performance brought about by the
       officer.

Id. (quoting 9 to 5 Fashions, Inc. v. Spurney, 88-0902 (La. 1/30/89); 538 So. 2d 228,

232–34 (La. 1989)).

       The defendants argue that because Oncale was an at-will employee, she had

no contract or legally protected interest in her employment. 161 Oncale argues that the

complaint “clearly shows an employment agreement which includes earned and

accrued vacation, sick time, FMLA leave policies, percentage merits raises, etc.,” and

she contends that the defendants should not be able to present “substituted facts”

that she was an at-will employee at this stage of litigation. 162




160 R. Doc. No. 1, at 15–16 ¶¶ 106–115.
161 R. Doc. No. 7-1, at 24.
162 R. Doc. No. 9, at 25.


                                           43
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 44 of 55



       Under Louisiana law, there is an assumption that an employee is at-will,

unless a contract provides for a limited term. See Read v. Willwoods Cmty., 2014-

1475, p. 5–6 (La. 3/17/15); 165 So. 3d 883, 887 (La. 2015). “An at-will employee simply

has no ‘legally protected interest in h[er] employment.’” Newsom v. Glob. Data Sys.,

Inc., 2012-412, p. 5 (La. App. 3 Cir. 12/12/12); 107 So. 3d 781, 786, writ denied, 2013-

0429 (La. 4/5/13); 110 So. 3d 595 (quoting Durand v. McGaw, 93–2077, p. 4 (La. App.

4 Cir. 3/29/94); 635 So.2d 409, 411, writ denied, 94–1081 (La. 6/17/94); 640 So.2d

1318). Accordingly, an employment contract alone is insufficient to create a legally

protected interest unless it provides for a limited term. Mendonca v. Tidewater Inc.,

2005-1166, p. 2 (La. App. 4 Cir. 5/31/06); 933 So. 2d 233, 234, writ denied, 2006-1808

(La. 10/27/06); 939 So. 2d 1280.

       The Court will assume, arguendo, that Oncale did have an employment

contract with CASA. However, Oncale only had a legally protected interest in her

employment with CASA if this contract provided for a limited term of employment.

See id. Oncale’s complaint fails to allege that such a provision existed. 163 Therefore,

Oncale has failed to allege facts that would satisfy the first element of a claim for

tortious interference with a contract. The defendants’ motion to dismiss must be

granted with respect to count five.




163While Oncale states in her complaint that she “had an employment relation[ship]
with CASA that was a legally protected interest,” R. Doc. No. 1, at 15 ¶ 109, she fails
to allege any facts supporting this essential element. See Ashcroft, 556 U.S. at 678
(“Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.”).

                                          44
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 45 of 55



                                    VIII. Count Six

       Count six alleges that CASA violated the LUTPA, La. Rev. Stat. §§ 51:1401 et

seq., when it promised Oncale protected time off and then fired her before such time

expired. 164 The complaint alleges that CASA’s conduct “offends established Louisiana

public policy and further is immoral, unethical, oppressive, unscrupulous, egregious,

and/or substantially injurious.” 165 Count six further alleges that Brunet and McNabb

were co-conspirators with CASA, and that they are liable pursuant to La. Civ. Code

art. 2324. 166

       The LUTPA prohibits “[u]nfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce.” La. Rev. Stat. § 51:1405(A).

It affords a private right of action to “[a]ny person who suffers any ascertainable loss”

as a result of the unlawful conduct. La. Rev. Stat. § 51:1409(A). “To recover, the

plaintiff must prove some element of fraud, misrepresentation, deception or other

unethical conduct.” IberiaBank v. Broussard, 907 F.3d 826, 839 (5th Cir. 2018)

(internal quotation marks and citations omitted).

       “What constitutes an unfair trade practice is determined by the courts on a

case-by-case basis.” Id. (internal quotation marks and citations omitted). But a court

should find a practice “unfair under the statute only when” the practice “offends

established public policy and is immoral, unethical, oppressive or unscrupulous.”



164 R. Doc. No. 1, at 16–17 ¶¶ 116–123.
165 Id. at 16 ¶ 118.
166 Id. at 16 ¶ 120. La. Civ. Code art. 2324(A) provides that “[h]e who conspires with

another person to commit an intentional or willful act is answerable, in solido, with
that person, for the damage caused by such act.”

                                           45
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 46 of 55



Tubos de Acero de Mexico, S.A. v. Am. Int’l Inv. Corp., 292 F.3d 471, 480 (5th Cir.

2002) (internal quotation marks and citation omitted); see also Cheramie Servs., Inc.

v. Shell Deepwater Prod., Inc., 2009-1633, p. 11–12 (La. 4/23/10); 35 So.3d 1053, 1060

(La. 2010) (“[T]he range of prohibited practices under LUTPA is extremely narrow”

and includes “only egregious actions involving elements of fraud, misrepresentation,

deception, or other unethical conduct[.]”). “The ‘defendant’s motivation’ is a critical

factor—his ‘actions must have been taken with the specific purpose of harming the

competition.’” IberiaBank, 907 F.3d at 840–41 (quoting Monroe v. McDaniel, 16-214,

p. 10 (La. App. 5 Cir. 12/7/16); 207 So.3d 1172, 1180).

                                          A.

       The defendants argue that count six must be dismissed because Oncale cannot

recharacterize her RA and FMLA claims as LUTPA claims. 167 Such employment

claims, the defendants argue, are not the kind of claims that the LUTPA was intended

to encompass, as the purpose of those federal laws is not to protect consumers or

foster competition. 168 Furthermore, the defendants argue, Oncale’s allegations do not

demonstrate that CASA intended to harm competition when it terminated her. 169

       Oncale contends that the defendants’ “bait and switch,” offering her leave only

to terminate her before such leave expired, constitutes a deceptive act or practice

prohibited by the LUTPA. 170 Oncale further argues that she does not have to




167 R. Doc. No. 14, at 3–5.
168 Id.
169 Id.
170 R. Doc. No. 9, at 22–23.


                                          46
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 47 of 55



demonstrate that CASA harmed competition to establish liability under the LUTPA,

and that federal courts 171 in Louisiana have recently found employee LUTPA claims

identical to Oncale’s viable. 172

                                           B.

       The Court agrees with the defendants that the complaint fails to state a claim

for relief under the LUTPA. The pertinent question is whether violations of the public

policies set forth in the RA and FMLA fall under the umbrella of “immoral, unethical

unscrupulous, and substantially injurious” acts that constitute unfair trade practices

under the LUTPA. No federal court in Louisiana or Louisiana state court has

squarely addressed this issue. However, considering the purpose of the LUTPA and

the claims that Louisiana courts have recognized under the LUTPA, the defendants’

alleged deceptive acts simply do not fall within the “extremely narrow” category of

conduct prohibited by the statute.

       The LUTPA was modeled after the Federal Trade Commission Act (the “Act”).

Quality Envtl. Processes, Inc. v. I.P. Petroleum Co., 2013-1582, p. 22 (La. 5/7/14); 144

So. 3d 1011, 1025 (La. 2014). As the Louisiana Supreme Court has explained:

       [T]the two acts share the same goals: to protect consumers and to foster
       competition. See Andrews, 41 Loy. L.Rev. at 777. Specifically, these
       goals include halting unfair business practices and sanctioning the
       businesses which commit them, preserving and promoting effective and
       fair competition, and curbing business practices that lead to a monopoly
       and unfair restraint of trade within a certain industry. See, e.g., Slough
       v. Fed. Trade Comm’n, 396 F.2d 870 (5th Cir.1968), cert. denied, 393
       U.S. 980, 89 S.Ct. 448, 21 L.Ed.2d 440 (1968) (“The aim of the [Act] is to


171 While Oncale argues that federal courts, plural, support her position, she only cites
one federal case in support. See id.
172 Id.


                                           47
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 48 of 55



       stamp out unfair business practices and businesses which persist in
       practicing them.”); United States v. St. Regis Paper Co., 355 F.2d 688 (2d
       Cir.1966) (noting that the policy of the FTC Act is to promote and
       preserve competition); Northam Warren Corp. v. Fed. Trade Comm’n, 59
       F.2d 196 (2d Cir.1932) (“[The purpose of the Act] is to strike down at
       their inception practices which are unfair and which, if permitted to run
       their full course, would result in the creation of a monopoly and an
       undue restraint of trade.”).

Id. at 1025–26.

       It is true that, when applying the LUTPA, Louisiana “courts are concerned not

only with the interests of competing employers, but also with the employee’s

interests[.]” Cheramie Servs., 35 So. 3d at 1060. The interest of employees that the

LUTPA seeks to protect is their ability to “exercise their right to change employment,

even if they decide to work for a competitor of their former employer.” Id. A Louisiana

court has never held that protection from discrimination is another employee interest

that the LUTPA also seeks to address—separate statutes encompass these concerns.

See La. Rev. Stat. §§ 23:301 et seq.

       Considering the purpose of the LUTPA and the employee interests that

Louisiana courts have found that it protects, the defendants’ alleged violations of

public policy reflected in the RA and FMLA do not give rise to claims under the

LUTPA. 173 First, not only does the complaint fail to allege that the defendants’

specific purpose in terminating Oncale was to harm competition, it also fails to allege

that the defendants’ conduct violated any purpose of the LUTPA—protecting



173To be clear, the Court does not hold that a violation of any federal law cannot serve
as a violation of well-established public policy for purposes of the LUTPA. Rather, the
Court holds that, considering the circumstances in this case, alleged violations of the
RA and FMLA do not also give rise to a claim under the LUTPA.

                                          48
    Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 49 of 55



consumers, fostering competition, curbing business practices that lead to a monopoly

and unfair restraint of trade within a certain industry, or protecting the ability of

employees to change employment. Cf. Guillory v. State Farm Ins. Co., 94-1405, p. 27–

28 (La. App. 4 Cir. 9/28/95); 662 So. 2d 104, 119 (holding that alleged violations of the

Louisiana statute prohibiting insurers from discriminating with respect to the

appointment of agents on the basis of race, color, religion, sex, or national origin did

not give rise to a claim under the Louisiana statute prohibiting unfair trade practices

in the business of insurance); Quality Envtl. Processes, 144 So. 3d at 1026 (holding

that the plaintiffs’ claim of litigation misconduct was not cognizable under the

LUTPA because “the goals of LUTPA were not intended to ensure ethical and fair

cooperation between attorneys litigating a case”).

      Second, the one case Oncale cites in support of her contention that federal

courts in Louisiana have found LUTPA claims similar to Oncale’s viable, Tripp v.

Pickens, No. 17-0542, 2019 WL 1966132 (W.D. La. May 1, 2019), is readily

distinguishable from this case. The plaintiffs in Tripp were not former employees of

the defendants; rather, the plaintiffs alleged that they had entered into a contractual

relationship with the defendants to produce solar pumps, and the defendants’ breach

of that agreement violated the LUTPA in various ways.             Id. at *1, *4–5. The

“termination letter” that gave rise to a claim under the LUTPA—which Oncale




                                           49
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 50 of 55



attempts to analogize to her termination—purportedly terminated a disputed

contract, not an employment relationship. 174 Id. at *2, *6.

        Accordingly, the defendants’ motion to dismiss must be granted with respect

to count six of the complaint.

                                   IX.    Count Seven

       Count seven of the complaint alleges a claim of intentional infliction of

emotional distress against all defendants based on their termination of Oncale while

she was recovering from breast cancer treatment. 175

       The defendants argue that the claim must be dismissed because employment

disputes, including those involving termination, fail to rise to the level of outrageous

conduct necessary to establish intentional infliction of emotional distress. 176

Furthermore, the defendants argue, Louisiana courts have only recognized

intentional infliction of emotional distress claims in the employment context in cases

that involve a pattern of deliberate, repeated harassment over an extended period of




174 Oncale also cites Plaisance v. Loop, Inc., 84-1014 (La. App. 4 Cir. 2/13/84); 446 So.
2d 511, 512 in support of her assertion that a claim of retaliation for claiming worker’s
compensation benefits may serve as the basis for a LUTPA claim and, therefore, so
should violations of the RA and FMLA. R. Doc. No. 9, at 23 n.61. The Plaisance court
never considered whether a worker’s compensation claim could support an alleged
LUTPA claim, as the court found that the complaint stated a cause of action under a
separate Louisiana statute, “whether or not it state[d] a cause of action under [the
LUTPA].” 446 So. 2d at 512.
175 R. Doc. No. 1, at 17 ¶¶ 124–131.
176 R. Doc. No. 7-1, at 23; R. Doc. No. 14, at 6.


                                           50
      Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 51 of 55



time. 177 As Oncale fails to allege that she was harassed, the defendants reason, her

claim must fail. 178

         Oncale argues that she has sufficiently pled a claim of intentional infliction of

emotional distress because “[n]o reasonable person should expect an employer of six

years to demand to call her oncologist to see if treatment was really necessary, or to

offer FMLA leave only to then recant, to refuse simple accommodations that were

clearly available to other non-disabled employees, and to retaliate and terminate

while on leave thus jeopardizing health insurance coverage.” 179 Oncale further argues

that the defendants knew she was particularly susceptible to emotional distress and,

therefore, the defendants’ conduct should not be judged in the light of the effect such

conduct would have on a person of ordinary sensibilities. 180

                                            A.

         To state a claim for intentional infliction of emotional distress under Louisiana

law, “a plaintiff must establish (1) that the conduct of the defendant was extreme and

outrageous; (2) that the emotional distress suffered by the plaintiff was severe; and

(3) that the defendant desired to inflict severe emotional distress or knew that severe

emotional distress would be certain or substantially certain to result from his

conduct.” White v. Monsanto Co., 91-0148 (La. 9/9/91); 585 So. 2d 1205, 1209 (La.

1991).




177 R. Doc. No. 7-1, at 23.
178 Id.
179 R. Doc. No. 9, at 24.
180 Id.


                                            51
    Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 52 of 55



      “Louisiana courts . . . have set a very high threshold on conduct sufficient to

sustain an emotional distress claim, and the Louisiana Supreme Court has noted that

courts require truly outrageous conduct before allowing a claim even to be presented

to a jury.” Perrone v. Rogers, 2017-509, p. 6 (La. App. 1 Cir. 12/18/17); 234 So. 3d 153,

157. “Outrageous conduct is a nebulous concept, as it does not refer to any specific

type of conduct and it may even refer to a pattern of conduct.” Id. “Conduct which is

merely tortuous or illegal does not rise to the level of being extreme and outrageous.”

Nicholas v. Allstate Ins. Co., 99-2522, p. 10–11 (La. 8/31/00); 765 So. 2d 1017, 1025.

Rather, outrageous conduct is “conduct which is so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be regarded

as atrocious, and utterly intolerable in a civilized community.” Stevenson v. Lavalco,

Inc., 96-28020, p. 3 (La. App. 2 Cir. 2/28/96); 669 So. 2d 608, 611 (citation omitted).

      “Liability does not extend to mere insults, indignities, threats, annoyances,

petty oppressions, or other trivialities[,]” as “[p]ersons must necessarily be expected

to be hardened to a certain amount of rough language, and to occasional acts that are

definitely inconsiderate and unkind.” Hanna v. Shell Expl. & Prod., Inc., 2017-0293,

p. 30 (La. App. 4 Cir. 12/6/17); 234 So. 3d 179, 199–200 (internal quotation marks and

citation omitted). “The distress suffered must be such that no reasonable person could

be expected to endure it.” Perrone, 234 So. 3d at 158. “Liability arises only where the

mental suffering or anguish is extreme.” Id.

      Further, the defendant’s knowledge that plaintiff is particularly
      susceptible to emotional distress is a factor to be considered. But the
      mere fact that the actor knows that the other will regard the conduct as
      insulting, or will have his feelings hurt, is not enough. The actor’s


                                           52
       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 53 of 55



         conduct must be intended or calculated to cause severe emotional
         distress and not just some lesser degree of fright, humiliation,
         embarrassment, worry or the like.

Id. (internal citation omitted).

         Louisiana law “affords greater protection to a plaintiff in an employment

setting where the alleged wrongdoer is a supervisor with authority over the plaintiff.”

Groff v. Southwest Beverage Co., Inc., 2008-625, p. 4 (La. App. 3 Cir. 11/5/08); 997 So.

2d 782, 786 (citing White, 585 So. 2d at 1205). Nonetheless, recognition of an

intentional infliction of emotional distress claim in a workplace setting is “usually

‘limited to cases involving a pattern of deliberate, repeated harassment over a period

of time.’” Id. (quoting White, 585 So. 2d at 1210).

                                           B.

          The Court agrees with the defendants that Oncale fails to plausibly allege a

claim for intentional infliction of emotional distress. The only act that Oncale alleges

caused her emotional distress was her termination—distressing because it was made

while she was recovering from her mastectomy and during a period of leave that the

defendants had allegedly guaranteed to her. 181 However, “a personnel decision, even

if it is wrong, does not give rise to an intentional infliction of emotional distress

claim.” Kell v. Iberville Bank, 352 F. Supp. 3d 650, 663 (E.D. La. 2018) (Barbier, J.)

(citing Nicholas, 765 So.2d at 1027). Intentional infliction of emotional distress claims

“will not lie for mere employment disputes since an employer must be free to demote,

transfer, discipline, and terminate employees even though such actions will



181   R. Doc. No. 1, at 17 ¶ 125.

                                           53
       Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 54 of 55



undoubtably be unpleasant and cause emotional distress.” Griffith v. Louisiana, 808

F. Supp. 2d 926, 935 (E.D. La. 2011) (Vance, J.) (citing Johnson v. Merrell Dow

Pharm., Inc., 965 F.2d 31, 33–34 (5th Cir. 1992)).

         Oncale argues that her termination was extreme and outrageous due to its

timing and her particular vulnerability—recovering from a recent mastectomy—of

which the defendants were clearly aware. 182 Oncale is correct that “Louisiana courts

have recognized that, ‘[w]here the actor has knowledge of another’s particular

susceptibility to emotional distress, the actor’s conduct should not be judged in light

of the effect such conduct would have on a person of ordinary sensibilities.’” Kell, 352

F. Supp. 3d at 663 (quoting Wright v. Otis Eng’g Corp., 94-257, p. 6 (La. App. 3 Cir.

10/5/94); 643 So.2d 484, 487). However, while a plaintiff’s susceptibility to emotional

distress lessens the necessary severity of the conduct for the plaintiff to make a claim,

the plaintiff still must demonstrate a pattern of outrageous conduct. Id. (citing

Wright, 643 So.2d at 487).

         The Court accepts that, because the defendants knew Oncale was recovering

from her mastectomy, they also knew that she was particularly susceptible to

emotional distress. But although that finding lowers the bar for what conduct may

qualify as extreme, the alleged conduct does not establish “a pattern of deliberate,

repeated harassment over a period of time.” Groff, 997 So. 2d at 786. Oncale does not

cite any case law suggesting that a termination that may violate the RA and FMLA

constitutes conduct that is “so outrageous in character, and so extreme in degree, as



182   R. Doc. No. 9, at 24.

                                           54
    Case 2:19-cv-14760-LMA-DPC Document 16 Filed 06/25/20 Page 55 of 55



to go beyond all possible bounds of decency,” and is “atrocious, and utterly intolerable

in a civilized community.” Stevenson, 669 So. 2d at 611; see Kell, 352 F. Supp. 3d at

663 (holding that although the defendant knew the plaintiff was particularly

susceptible to emotional distress due to her recent miscarriage, the defendant’s

termination of the plaintiff in violation of whistleblower protection statutes was not

extreme and outrageous).

      Therefore, the Court must grant the defendants’ motion to dismiss with respect

to count seven.

                                          X.

      Accordingly,

      IT IS ORDERED that the defendants’ motion to dismiss is GRANTED IN

PART and DENIED IN PART.

      IT IS FURTHER ORDERED that the defendants’ motion with respect to

counts one, two, three, and four of the complaint is DENIED.

      IT IS FURTHER ORDERED that the defendants’ motion with respect to

counts five, six, and seven of the complaint is GRANTED, and that counts five, six,

and seven are DISMISSED.

      New Orleans, Louisiana, June 25, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                          55
